Plaintiff cannot successfully urge, on the record herein, that Special Term’s findings were contrary to the weight of the evidence. In light of plaintiff’s unexplained failure to introduce relevant documentary evidence which it purported to possess, Special Term’s findings essentially rested upon a resolution of the materially contradictory testimony offered by the parties’ respective witnesses at the joint trial. We are not disposed to disturb Special Term’s assessment of the credibility of the witnesses and their testimony (see, Patten v Nagy, 99 AD2d 801; Hunt v OSR Chems., 85 AD2d 681; Rametta v Kazlo, 68 AD2d 579).
We have considered plaintiff’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.